








EXHIBIT 10.1










Binding Memorandum of Understanding By and Between Flying Eagle Advisors LLC,
Aquarius Cannabis Inc., and Grower’s Supply LLC.




Whereas, Flying Eagle Advisors LLC (“FEA”) seeks to finance and provide startup
business management consulting services to Native American tribes seeking to
begin legal cannabis growing and manufacturing businesses in compliance with
State laws; and




Whereas, Aquarius PR LLC. (“Aquarius”), the consulting subsidiary of Aquarius
Cannabis Inc., provides centralized, operational structuring, compliance, supply
chain development, marketing, cultivation, processing, manufacturing, and
branding consulting services to State-legal cannabis cultivators and
manufacturers who enter into contracts to produce and sell the cannabis products
they cultivate and manufacture under brand names that Aquarius owns; and




Whereas, Growers Supply LLC (“Growers Supply”) utilizes its extensive,
profitable operating history as a vertically integrated ornamental flower
producer as the backbone of its cannabis cultivation facility design, build, and
operations management services to legal cannabis cultivators; and




Whereas, FEA seeks to establish one or more joint consulting ventures (“JCV(s)”)
with Aquarius and/or Growers Supply where Aquarius and/or Growers Supply provide
consulting services to Native American tribes and tribal members that have
consulting agreements with FEA (“FEA Client(s)”); and




Whereas FEA, Aquarius, and Growers Supply agree that for the purposes of this
agreement “All Parties” shall mean all 3 parties, “Collective Clients” shall
mean clients of All Parties, and “Mutual Clients” shall mean clients of FEA and
Aquarius, regardless of whether or not the Mutual Client is also a client of
Growers Supply.  A “Mutual Client” may also be or become a “Collective Client”,
when under contract with All Parties.




Whereas All Parties seek to clearly define the roles and responsibilities of
Aquarius and Growers Supply in the proposed JCV(s) with FEA and to future FEA
Clients; and




Whereas All Parties seek to define how Aquarius and Growers Supply will be
compensated for performing their roles and responsibilities in the JCV(s) with
FEA.




Therefore, the parties hereby agree:




1.

Aquarius’ Operational Structuring and Compliance Roles and Responsibilities






a.

Structure FEA’s initial JCV revenue model of financing and consulting to Native
American Tribes in a manner that FEA can use for multiple tribal projects in
multiple jurisdictions with little to no alteration of structure between
contracts in different jurisdictions; and





--------------------------------------------------------------------------------












b.

Collaborate with Growers Supply to ensure the cultivation and processing
facility they design for FEA’s initial JCV sales materials is capable of
consistently producing cannabis flowers and trim that meet Aquarius’ strict
brand standards of being free from pesticides, plant growth regulators, heavy
metal contaminants, or biological contaminants (mold/mildew); and




c.

Ensure that any design, build and operating costs projections developed for FEA
on JCV’s in which Aquarius has been contractually engaged are accurate to their
assumptions; and




d.

Create, with the aide of legal counsel, the contractual business structure
between FEA, Aquarius, Growers Supply and the Collective Clients; and




e.

Provide, with the aide of legal counsel, incorporation and governance templates
for Mutual Clients to adopt in order to:



i.

Be compliant with current California (“CA”) law governing cultivation and
processing of medical cannabis, and easily transition to the recently adopted
State-licensing regulations whenever California implements this system; and

ii.

For Mutual Clients in California (and any other states where Aquarius believes
it will be valuable), this responsibility includes templates for the
incorporation and operation of the Internal Revenue Code (“IRC”) Section 521
exempt Agricultural Cooperative; and

iii.

For Mutual Clients outside of California, Aquarius will be responsible for
vetting and hiring qualified counsel and developing relevant templates with
counsel in the State of the relevant JCV; and

iv.

NOTE: All legal documents developed by Aquarius’ counsel must be vetted and
approved by FEA’s counsel prior to providing for use by Mutual Client(s).




f.

Assist the FEA team in the development and editing of FEA’s materials for
educating investors and/or tribes on mutual JCV opportunity(ies); and




g.

Ensure all Mutual Client(s) in CA are members of a verifiably lawful collective
(by written legal opinion from qualified counsel) to satisfy key requirements of
present compliance with CA State laws and Federal compliance memos, including
but not limited to the Wilkinson1 and Cole2 Memos. More specifically, provide
Mutual Client(s) with total integration into a partner collective of Aquarius in
California, which means ensuring the collective partner designates each
Client(s)’ growing or processing facility with the

———————

1 Wilkinson Memo of the U.S. Department of Justice, policy statement regarding
marijuana issue in Indian Country, 10/28/2014.




2 Cole Memo of the U.S. Department of Justice, guidance regarding marijuana
related financial crimes, 02/14/2014.








--------------------------------------------------------------------------------










authority to grow and manufacture whatever amount of plants and/or dried weight
and marijuana infused products (“MIPS”) will allow the Client(s) to maximize
production.




h.

Ensure all Mutual Clients have a legal, contractual relationship with one or
more Aquarius-approved distributor(s) who will take responsibility for
wholesaling 100% of the amount of cannabis flowers and/or MIPS that are produced
each month in the JCV’s facilities; and




i.

Provide to all Mutual Clients a buyer for 100% their branded trim; and




a.

Provide working knowledge of cannabis accounting processes and best practices to
FEA and all Mutual Clients, so that operations can begin in full compliance with
Federal and State tax laws (particularly IRC Section

280E); and




b.

Recommend to FEA, accountants qualified to advise on ongoing IRC Section 280E
issues for FEA as the core management consulting team overseeing the management
of capital flow for JCV operations; and




2.

Aquarius and Growers Supply Cultivation Partnership Overview






a.

Both Aquarius and Growers Supply have knowledge and experience that add value to
FEA clients. After the initial introduction by FEA, Aquarius and Growers Supply
have decided to combine their respective knowledge and desire for particular
operational roles to the benefit of FEA and its Client(s) in any JCV(s).




b.

When jointly engaged, both Aquarius and Growers Supply are jointly responsible
for the final results obtained by each Collective Client in their facility.
Specifically, Aquarius and Growers Supply are jointly responsible for achieving
an average yield of greater than 1.2oz of dried, trimmed flower per square foot
(ft2) of flowering canopy harvested each month. If the average yield of dried,
trimmed flower from each square foot (ft2) of flowering canopy harvested in a
given month is less than 1.2oz per square canopy foot for 6 consecutive months,
Client and FEA have the right to seek a new cultivation management company.
Additionally, Aquarius and Growers Supply are responsible for ensuring 95% or
more of the flower harvested meets Aquarius (and if applicable, governmental)
laboratory testing standards to be free from pesticides and other contaminants.




c.

In the event that Aquarius and Growers Supply are jointly engaged on a
particular JCV and fail to deliver results meeting the standards of the
cultivation management and consulting contracts with a particular Collective
Client, both parties must be terminated simultaneously from their cultivation
management responsibilities if either party is terminated from their cultivation
management responsibilities by FEA or the Collective Client.








--------------------------------------------------------------------------------












d.

Growers Supply takes responsibility for designing and building a cultivation
facility that meets the Collective Client(s) needs within a budget and timeframe
that Growers Supply will commit to before each project begins.




e.

When the facility begins operations, Growers Supply will be fully responsible
for the day-to-day management of growing and processing the cannabis through the
point it is ready to be packaged for market. Notwithstanding any joint
responsibilities shared with Aquarius, Growers Supply is responsible to each
Collective Client for the operational results of each facility on which they are
engaged.




f.

Growers Supply has final authority over: exterior facility design and
development, indoor facility installation, facility staffing, labor practices
and management, operations practices, and any operations costs that do not
conflict with Aquarius’ areas of authority. Notwithstanding anything herein to
the contrary, All Parties shall comply with tribal and State law with regard to
the final choices on operations practices.




g.

Aquarius Cannabis takes responsibility for ensuring Growers Supply and each
Mutual Client’s cultivation staff are equipped with the knowledge and skills
necessary to ensure each Mutual Client’s JCV facility produces cannabis that
meets Aquarius standards at commercially viable yields.




h.

Aquarius has the final authority over interior facility design, grow media
selection, nutrient formula selection, nutrient sourcing choices, pest
management practices, pest management supply sourcing choices, harvesting
practices and harvest supply sourcing choices. Notwithstanding anything herein
to the contrary, all parties shall comply with tribal and State law with regard
to the final choices on operations practices.




3.

Obligations and Responsibilities of Cultivation and Processing Facility
Management Services of Growers Supply






a.

Provide start-to finish cultivation facility design and build services to each
Collective Client’s expectations; and




b.

Provide day-to-day cultivation operations management to each Collective Client’s
facilities once construction is complete; and




c.

For each Collective Client, take full responsibility for all aspects of day to
day personnel management, including all hiring, firing, and compensation
programs for staff; and




d.

For each JCV in which Growers Supply is engaged jointly with Aquarius,
coordinate what is going to be produced and how it is going to be produced








--------------------------------------------------------------------------------










within the parameters of Aquarius’s roles and responsibilities to each
Collective Client (see Sections 4 and 5 of this agreement); and




e.

Implement automated, remote, atmospheric and plant monitoring systems in each
Collective Client’s facilities; and




f.

Implement, collect, and securely store daily human reports on critical aspects
of operations, site conditions and plant conditions that are not captured in the
automatic monitoring and recording systems, sharing with Aquarius on Collective
Client’s facilities; and




g.

Provide weekly updates to FEA, Collective Client(s), and Aquarius on the status
of key metrics of cultivation, harvesting, and storage operations for Collective
Clients; and




h.

Manage each Collective Client’s inventory of flowers and trim through the time
of transfer to the distributor entity or manufacturer/packager entity.







4.

Obligations and Responsibilities of Cultivation and Processing Consulting
Services of Aquarius




To Mutual Client(s) Cultivating and Wholesaling Aquarius Branded Flowers and
Trim:




Cultivation Consulting:




a.

Analyze commercial viability of strains and decide what strains should be grown
by each Mutual Client to maximize each Mutual Client’s revenue and market share;
and




b.

Coordinate access to genetics chosen under 4.a for each Mutual Client; and




c.

Collaborate with Growers Supply to ensure the cultivation and processing
facility designed for each Collective Client is capable of consistently
producing cannabis flowers and trim that meet Aquarius’ strict brand standards
of being free from pesticides, plant growth regulators, heavy metal
contaminants, or biological contaminants (mold/mildew); and

i.

Take full responsibility for this design in the event Aquarius is engaged
without Growers Supply for a particular JCV; and




d.

Provide Growers Supply and each Collective or Mutual Client’s cultivation staff
with written instructions on how to operate the client’s cultivation facility in
a way that will produce flowers meeting Aquarius’ standards for quality and
safety at commercially viable yield levels. More specifically, ensure Growers
Supply and each Collective or Mutual Client are able to produce Aquarius’s
quality of cannabis at commercially viable flower yields








--------------------------------------------------------------------------------










of greater than 1.20 oz. of dried, cured cannabis flower, per square foot (ft2)
of flowering canopy, per harvest; and




e.

Provide on-site cultivation consulting from qualified commercial cannabis
consultants to ensure successful adoption of Aquarius’s cultivation practices by
Growers Supply and/or each Collective or Mutual Client’s cultivation staff:

i.

For the first two cycles, provide on-site consulting to each client’s facility a
minimum of two full days every two weeks; and

ii.

Every cycle thereafter provide on-site consulting to each client’s facility a
minimum of two full days every month; and

iii.

In every cycle, provide on-site support as much as is reasonably required to
ensure each client achieves commercial operational success (as defined in 4.d.
above), even if that requires more than the minimum guaranteed visits each
month.




f.

Specify to Growers Supply and each Collective or Mutual Client what information
from the facilities needs to be automatically monitored and recorded remotely
for access by Aquarius consultants to review daily; and




g.

Specify to Growers Supply and each Collective or Mutual Client the daily human
reporting requirements on critical aspects of operations, site conditions and
plant conditions that are not captured in the automatic monitoring and recording
systems; and




h.

Provide a weekly consulting session with Growers Supply and each Collective or
Mutual Client’s cultivation staff in order to provide regular, constructive
feedback and ensure corrective actions are taken whenever required to improve
results, and prior to the consulting session, review all weekly recorded data
and reports on site and plant conditions.




Harvest and Processing Consulting:




i.

Provide Growers Supply and/or each Collective or Mutual Client’s staff with
written instructions and best practices describing how to properly harvest,
trim, dry, cure, quality test, and store Aquarius branded flowers and trim for
future packaging or processing; and




j.

Provide on-site consulting to train Growers Supply and/or each Collective or
Mutual Client’s harvest staff on how to implement the best practices for the
harvesting, trimming, drying, curing, quality testing, and storing of Aquarius
branded flowers and trim for future packaging or processing; and




k.

Specify to Growers Supply and/or each Collective or Mutual Client’s staff the
daily, human reporting required to monitor all important aspects of harvesting,
trimming, curing, quality testing, and storing conditions; and





--------------------------------------------------------------------------------












l.

Provide a weekly consulting session with Growers Supply and/or each Collective
or Mutual Client’s harvest staff in order to ensure harvesting, trimming,
curing, quality testing, and storage practices are being strictly followed and
find new areas of improvement in harvesting efficiency and harvest consistency;
and prior to the consulting session, review all recorded data and reports on
site and plant conditions; and




m.

Perform regular, monthly visits to audit each Collective or Mutual Client’s
facility’s harvesting, trimming, drying, quality testing, and storage practices
to ensure the highest level of consistency in Aquarius branded cannabis
products.




5.

Marijuana Infused Products (“MIPS”) Manufacturing Consulting Services of
Aquarius




For Collective or Mutual Client(s) Manufacturing and Selling Aquarius Branded

MIPS




NOTE: This is an optional expansion of Aquarius’s production, marketing,
branding, and distribution services for Collective or Mutual Clients that
cultivate Aquarius’ branded flowers and want to produce and distribute various
Aquarius branded MIPS with similar assistance from Aquarius as their flower
cultivation business.




a.

Decide what MIPS brands should be manufactured by each Collective or Mutual
Client to maximize their revenue and market share; and




b.

Prior to the beginning of MIPS manufacturing operations, provide each Collective
or Mutual Client with an individualized plan to direct a specific portion of
their Aquarius’ branded raw cannabis flowers and trim to their MIPS operation
that will allow them to manufacture their MIPS at prices that make their MIPS
production competitive with competing MIPS manufacturers; and




c.

Create or license MIPS manufacturing processes and consumer brands then provide
them to each Collective or Mutual Client for use our in order fulfill on
obligations to each client as stated in 5.a. above; and




d.

Provide each Collective or Mutual Client with repeatable, instant access to the
knowledge required to produce, package, and label the MIPS in the form of
written, audio, and/or video information; and




e.

Provide on-site training and ongoing consulting to ensure each Collective or
Mutual Client’s manufacturing staff is capable of producing the MIPS at the
consistency and quality that is required of for whatever brand of MIPS that
Aquarius and FEA determine. All MIPS will be made from oils that are derived
from cannabis flower and trim grown in cultivation facilities that





--------------------------------------------------------------------------------










Aquarius certifies meet its standards for the production for Aquarius branded
flowers;




f.

If requested by Collective or Mutual Client, help client hire qualified MIPS

manufacturing staff at commercially reasonable rates; and




g.

Provide any and all intellectual property or brand licenses necessary for
Collective or Mutual Client(s) to legally produce and sell branded MIPS at
wholesale.




6.

Supply Chain, Marketing, and Branding Consulting Services of Aquarius




To Collective or Mutual Client(s) Cultivating and Wholesaling Flowers and Trim:




Marketing, Branding, and Packaging






a.

Aquarius develops all marketing, branding, packaging, and labeling to create
100% market demand for the Aquarius products grown by each client




Supply Chain Organization/Distribution




a.

Aquarius connects each client to one or more legitimate, professional
distributors who are licensed by Aquarius to distribute Aquarius branded
products to Aquarius approved retailers; and




b.

Aquarius ensures each Collective or Mutual Client has relationships with enough
authorized distributors to ensure that 100% of each client’s monthly supply of
cannabis flowers (that meet Aquarius brand standards) get distributed to
cannabis retailers that are compliant with applicable State laws to the
standards set by the distributor’s marijuana counsel; and




c.

Aquarius will ensure that Aquarius-authorized distributors abide by the
following operations and payment terms:




i.

Pay a deposit of $1,000.00 per pound of flowers upon receipt of the flowers from
each Collective or Mutual Client; and



ii.

Pay a pre-agreed deposit on any MIPS picked up from a Collective or Mutual
client for distribution to retailers upon receipt of the MIPS from client; and

iii.

Transport and sell the packaged, branded flowers and/or MIPS to retail clients
for the highest possible price; and



iv.

Pay each Collective or Mutual Client the remainder of the cash compensation due
to them for the sales net thirty (30) days of paying the deposit

a.

The remainder amount due to the Collective or Mutual Client will be equal to:
(Gross Revenue)-(9.77% Aquarius








--------------------------------------------------------------------------------










Consulting Fee)-(9.77% Distributor Gross Margin)-($100 per/pound or $X per unit
transportation cost reimbursement)



b.

An appropriate transportation reimbursement will be agreed upon by distributor
and each Collective or Mutual Client for each MIPS product at the same time the
deposit amount for each MIPS product is agreed upon by distributor and each
Collective or Mutual client.



v.

Upon payment of the remainder due to Collective or Mutual Client for each pound
of flower or specified amount of MIPS sold by the distributor, the distributor
will calculate and provide an invoice showing the final wholesale price, the
Aquarius fees, the distributor fees, the transportation cost reimbursements, and
the final amount due to the Collective or Mutual Client; and

vi.

Make all files related to the sales of each client’s product(s) transparent so
that client and FEA may audit wholesale prices; and vii. Pay late fees of 1% of
the value of the outstanding fees per day after 10 days (up to 10%); and



viii.

If any payment is more than 10 business days past due or any payment over
$100,000 is one day late, FEA and Collective or Mutual Clients have the option
to terminate agreement with the distributor.



ix.

Termination of the distributor shall not limit FEA or the Collective or Mutual
Client’s ability to seek all legal remedies against the distributor



x.

Aquarius is not a financial guarantor for payments by any of it’s licensed, 3rd
party, distributors




d.

Aquarius will verify each Aquarius authorized distributor and retailer meet
local and State legal requirements, and Aquarius will provide the legal
structures and frameworks for each operating entity of each Collective or Mutual
Client to interact with each other operating entity; and




e.

Aquarius provides standard operating procedures and measures key internal
economic indicators for each authorized distributor; and




f.

Aquarius is responsible for acquisition and account management of authorized
retailers for the authorized distributors; and




g.

Aquarius manages inventory data from authorized retailers, distributors, and
growers ensuring the supply chain efficiently delivers products customers want
to purchase; and




h.

In between the inception date of growth for a particular batch of cannabis
flowers growing in a Collective or Mutual Client(s)’ facility and the time that
batch is harvested, Aquarius will ensure that  Collective or Mutual Client has
one or more Aquarius-approved distributors and/or manufacturers agreeing











--------------------------------------------------------------------------------










to purchase the full expected output of the flowers and trim growing in that
particular batch; and




i.

Once the distribution and/or manufacturing outlet is secured, formally estimate
within a $1 margin of error what price per gram that each Collective or Mutual
Client(s) can expect to be paid at wholesale for that batch; and




j.

If the flowers grown by a particular Collective or Mutual Client are to be sold
as packaged, branded flowers directly by the client’s cultivation entity:



i.

Ensure client(s)’ facilities for storing market ready, unpackaged flowers are
adequate to maintain consistency and safety in the final packaged, branded
flowers; and



ii.

Ensure client(s)’ facilities for packaging the final branded flowers are
adequate to maintain consistency and safety; and

iii.

Ensure client(s)’ processing staff are adequately trained in the storing and
packaging processes to be capable of delivering consistent, packaged branded
flowers that meet all testing and labeling standards required by Aquarius to be
ready for distribution by an Aquarius- authorized distributor; and

iv.

Ensure client has 100% demand for their packaged, branded, flowers from an
Aquarius-authorized distributor.




k.

If the flowers are to be processed into packaged, branded flowers by a
manufacturing entity owned in whole or in part by a particular Collective or
Mutual Client:



i.

Ensure each client(s)’ facilities for storing market ready, unpackaged flowers
are adequate to maintain consistency and safety in the final packaged, branded
flowers; and



ii.

Ensure each client(s)’ facilities for packaging the final product are adequate
to maintain consistency and safety in the final packaged, branded flowers; and

iii.

Ensure each client(s)’ processing staff are adequately trained in the storing
and packaging processes to be capable of delivering consistent, packaged branded
flowers that meet all testing and labeling standards required by Aquarius to be
ready for distribution by an Aquarius-authorized distributor; and



iv.

Ensure each client has 100% demand for their packaged, branded, flowers from an
Aquarius-authorized distributor.



v.

Develop a sustainable, legal relationship and transfer pricing program that
maximizes revenue to each client with the written approval of legal counsel and
a Certified Public Accountant.




l.

If the flowers and/or trim are to be processed into MIPS by a manufacturing
entity owned in whole or in part by a particular Collective or Mutual Client:





--------------------------------------------------------------------------------












vi.

Ensure the client(s)’ facilities for storing ready-to-process flower and trim
are adequate to maintain consistency and safety in the final packaged, branded
MIPS; and



vii.

Ensure the client(s)’ facilities for processing and manufacturing the flower and
trim into MIPS are adequate to maintain consistency and safety in the final
packaged, branded MIPS; and

viii.

Ensure the client(s)’ staff are adequately trained in the storing, processing,
manufacturing and packaging processes to deliver consistent, packaged branded
MIPS that meet all testing and labeling standards and are ready for distribution
by an Aquarius-authorized distributor; and



ix.

Develop a sustainable, legal relationship and transfer pricing program that
maximizes revenue to the client(s) with the written approval of legal counsel
and a Certified Public Accountant.




m.

If the flowers/trim are to be processed into MIPS by an unaffiliated
manufacturing entity:

x.

Perform due diligence to ensure the unaffiliated MIPS manufacturing entity is
legally compliant under CA state law; and

xi.

Ensure the unaffiliated MIPS manufacturer is under contract to comply with any
Aquarius co-branding Aquarius may require; and

xii.

Create any contracts or agreements necessary to make transacting with the
unaffiliated MIPS manufacturer legal under CA State law.




7.

Aquarius’ and Growers Supply’s compensation from each JCV Client:






a.

AQUARIUS will earn from each JCV in which it is engaged:




i.

9.77% of gross revenue from the wholesale sales of the Aquarius- authorized
distributor of products cultivated and/or manufactured by any JCV Client; and

1.

NOTE: Distributor earns $100 per pound reimbursement (on packaged, branded
flower) plus 9.77% of gross revenue, then passes through all remaining funds to
each JCV’s Client’s wholesale cultivation or manufacturing entity or entities;
and

2.

NOTE: Aquarius collects this fee through contracts with one or more licensed
distributor of Aquarius brands. Each Collective or Mutual Client will have a
binding distribution contract with one or more Aquarius-authorized distributors;
and




ii.

5% of gross revenue from each Collective or Mutual Client’s wholesale sales of
branded flowers, trim, or MIPS to any Aquarius-authorized distributor or
Aquarius-authorized manufacturer; and




iii.

25% of the Cultivation Performance Incentive (table below):





--------------------------------------------------------------------------------
























1.

25 % of the $50-300 per pound cultivation fee on each pound of finished, branded
flowers grown in each Collective or Mutual Client’s facility; and



2.

25% of the $24 per pound cultivation fee on branded trim from cannabis produced
in each Collective or Mutual Client’s facility; and

3.

NOTE 1: the fee structure per pound is based on actual yield attained by each
JCV Client, as described in the Cultivation Performance Incentive Table below;
and



4.

NOTE 2: the form of contract may be two separate contracts with Aquarius and
Growers Supply, or just one contract; and

5.

NOTE 3: in the event Aquarius is engaged separately from Growers Supply,
Aquarius assumes the roles, responsibilities, and additional 75% of the
Cultivation Performance Incentive




b.

GROWERS SUPPLY will earn from each JCV in which it is engaged:




i.

75% of the Cultivation Performance Incentive:



1.

75% of the $50-300 per pound cultivation fee on each pound of finished, branded
flowers; and



2.

75% of the $24 per pound cultivation fee on branded trim from cannabis produced
in each JCV Client’s facility; and

3.

NOTE 1: the fee structure per pound is based on actual yield attained by each
JCV Client, as described in the Cultivation

Performance Incentive table below; and



4.

NOTE 2: the form of contract may be two separate contracts with Aquarius and
Growers Supply, or just one contract; and




Cultivation Performance Incentive Table:




Ounces of flower produced per canopy

ft2 harvested each

month

Per pound FLOWER fee to Growers Supply

(75%) and Aquarius

(25%), on pounds produced each month

Per pound TRIM fee to

Growers Supply(75%) and Aquarius (25%) on pounds produced that month

 

 

 

1.19 oz or less

$50

$24

1.2 oz to 1.49 oz

$100

$24

1.5 oz to 1.79 oz

$150

$24

1.8 oz to 1.49 oz

$200

$24





--------------------------------------------------------------------------------










2.1 oz to 2.39 oz

$250

$24

2.4 oz or more

$300

$24

 

 

 










8.

FEA’s roles and responsibilities in the JCV






a.

FEA will provide management consulting services for both the JCV and each tribal
entity; and




b.

Secure Native American cultivation site(s) with the assistance of Aquarius
Cannabis and Growers Supply’s experience and resources; and, FEA will assist
each JCV and tribal entity with overall business and operational structure,
develop internal controls, business and management processes, and work with
grant writers to assist the tribe in structuring the Tribal laws and internal
controls; so that proposed cannabis operations become legal under each specific
tribe’s laws, while complying with all State laws and all Federal memorandums
addressing this issue; and




c.

Provide or coordinate financing to each Tribal client, unless the Tribe is
providing its own financing; and




d.

Provide comprehensive management services to each JCV Client as the senior
business management consultant to each JCV client for the results of day to day
operations of their business; FEA will identify and suggest recommendations that
create value, provide ongoing support for business strategy, financial and
management controls, human resources; as well as advising on additional
resources needed to implement viable solutions, maximize growth of the
cultivation operations, and improve overall business strategy, structure, and
performance; and




e.

Ensure proper payment of all funds due to Aquarius, Growers Supply, FEA, and any
other outside vendors from each JCV Client; and




f.

Work on securing additional cultivation sites in other jurisdictions outside of
CA; and




g.

Develop a Research and Development Department to create oils, MIPS and possibly
additional cannabis products; and




9.

FEA’s compensation from clients in the JCV






a.

FEA will receive an administration and management fee from each JCV Client; and





--------------------------------------------------------------------------------












b.

FEA will negotiate its compensation with each JCV Client’s cannabis cultivation
or manufacturing business on an individual basis that reflects the unique
resources and characteristics of each party in each specific deal; and




c.

FEA’s compensation contracts with each tribal entity and each JCV will be
executed simultaneously with the compensation contracts for Aquarius with the
tribal entity in each JCV.




10.

Aquarius Cannabis Inc. equity bonuses to FEA






a.

100,000 warrants issued upon execution of this binding MOU; and




b.

Up to 2,500,000 warrants issued for achieving milestones with the first ½ Acre+
cultivation facility (total greenhouse size) on tribal land;



i.

125,000 warrants upon securing cultivation rights with one or more tribes for a
½ Acre+ cultivation facility producing Aquarius brands; and



ii.

125,000 warrants upon raising the full amount of capital necessary to build and
operate a ½ Acre+ cultivation facility, producing Aquarius

brands, through to first revenue; and

iii.

250,000 warrants upon completion of both:



1.

Construction of a ½ Acre of cultivation facility that is under contract to
produce Aquarius brands; and



2.

The first batch of cannabis plants in vegetative state being moved into the
flowering chambers of the ½ Acre+ cultivation facility; and

iv.

500,000 warrants upon the successful harvest, trimming, curing, and

packaging of a total of 500 pounds of branded, packaged marijuana flowers
meeting Aquarius brand standards; and

v.

500,000 warrants upon the successful harvest, trimming, curing, and packaging of
a total of 2000 pounds of branded, packaged marijuana

flowers meeting Aquarius brand standards; and

vi.

500,000 warrants upon the successful harvest, trimming, curing, and packaging of
a total of 4000 pounds of branded, packaged marijuana flowers meeting Aquarius
brand standards; and

vii.

500,000 warrants upon the successful harvest, trimming, curing, and packaging of
a total of 6000 pounds of branded, packaged marijuana flowers meeting Aquarius
brand standards; and




c.

Up to 2,500,00 warrants for achieving subsequent milestones in developing and
funding additional cultivation and manufacturing facilities producing Aquarius
brands;



i.

250,000 warrants upon the successful harvest, trimming, curing, and packaging of
the first 1000 pounds from any additional JCV cultivation or manufacturing
facility in CA,








--------------------------------------------------------------------------------












1.

Includes but is not limited to an additional facility on the same reservation as
the first, 1 Acre facility cultivation facility.

2.

May earn this bonus up to four (4) times for a total of up to 1,000,000 warrants
earned by FEA



ii.

500,000 warrants upon the successful harvest, trimming, curing, and packaging of
the first 1000 pounds from any additional JCV cultivation or manufacturing
facility in a State other than California;

1.

May be earned for up to 5 States

iii.

By combining it’s best combination of both bonuses available in Sections 10.c.i.
and 10.c.ii. above, FEA may earn a maximum of 2,500,000 warrants




d.

Warrant Expiration:

i.

2 years from the date of issuance




e.

Warrant Exercise Price:






i.

If from the exercise of the binding MOU agreement:



1.

$0.15 exercise price



ii.

If earned in 2016:



1.

$0.25 exercise price



iii.

If earned in 2017:

1.

$0.50 exercise price

iv.

If earned in 2018 or after:

1.

$1.00 exercise price




f.

NOTE 1: Any individual or incorporated entity Acquiring over 10% beneficial
ownership of common shares in Aquarius will be deemed an “affiliate” by the SEC
and be subject to restrictions on the sale of stock each quarter; and




g.

NOTE 2: The warrants issued to FEA by Aquarius may be issued pro-rata by
Aquarius to the principal members of FEA if both FEA and Aquarius agree.




11.

Additional Terms






a.

Aquarius is in the process of becoming a publicly traded company and as such,
must disclose material agreements to the SEC. Accordingly, this agreement will
be disclosed publicly through SEC filings.




b.

All Parties acknowledge that the execution of a first JCV is dependent on FEA
successfully raising capital for the first JCV. If no JCV has been created under
this agreement eighteen (18) months from the execution of this agreement, than
all provisions of this agreement are automatically null and void, except the
100,000 warrants issued to FEA will be retained by FEA.





--------------------------------------------------------------------------------












c.

FEA and all of its members, member LLC’s, and members of the member LLC’s agree
that they will not circumvent or attempt to otherwise alter the roles,
responsibilities, and compensation contractually assigned to Aquarius and/or
Growers Supply under this agreement, when Aquarius and/or Growers Supply is
“contractually engaged” for a specific JCV or to serve a specific Collective or
Mutual Client under this agreement




i.

Execution of this document shall irrevocably, “contractually engage” both
Aquarius and Growers Supply at the terms herein for the first JCV cultivation
project executed by FEA




ii.

For any future, proposed JCV projects in which FEA desires Aquarius and/or
Growers Supply to be involved in creating or operating, FEA will create and
execute a separate, binding agreement in which FEA “contractually engages”
Aquarius and/or Growers Supply. Such agreement will be binding and may not be
circumvented.




iii.

When contractually engaged for a Collective Client with FEA, the term of
engagement for Aquarius and Growers Supply with the JCV Client will be equal to
the term of engagement between FEA and that Client. Notwithstanding anything
herein to the contrary, if Aquarius and Growers Supply are simultaneously
terminated, then Aquarius’s and Grower Supply’s terms of engagement shall be
terminated at such time. If Either of Aquarius or Growers Supply are terminated
individually, then said respective terminated party’s engagement shall be
terminated at such time.




d.

All Parties contractually agree to allow each other the freedom to enter into
business contracts in the legal cannabis industry on their own and in
partnership with each other outside of this JCV agreement:




i.

Aquarius agrees that FEA and/or Growers Supply may develop additional cannabis
cultivation and manufacturing projects that do not involve Aquarius; and




ii.

FEA agrees that Aquarius and/or Growers Supply may develop additional cannabis
cultivation and manufacturing projects that do not involve FEA; and




iii.

Growers Supply agrees that FEA and/or Aquarius may develop additional cannabis
cultivation and manufacturing projects that do not involve Growers Supply.




e.

All Parties contractually agree that they will be required to submit to a
criminal background check within thirty (30) days of the execution of this
Agreement and if the results of this background check reveal any legal





--------------------------------------------------------------------------------










convictions that would disallow said party to work in the cannabis industry,
then such party will not be a party to this Agreement or involved in any way
with any specific JCV.




f.

If FEA, Aquarius and/or Growers Supply defaults in their performance of any of
their respective obligations under this Agreement, and fails to cure such
default within thirty (30) days after receiving written notice of such default,
the remaining parties may (but shall not be obligated to) terminate said party
from this Agreement.




g.

All claims arising out of or related to this Agreement, or a breach hereof, that
are not otherwise resolved by the parties by negotiation or voluntary mediation
shall be settled by binding arbitration in accordance with the procedures set
forth in this Section. All arbitrations will be conducted in CA, or at another
location mutually approved by such parties, pursuant to the commercial
arbitration rules of the American Arbitration Association, by one arbitrator.
The arbitrator shall be a lawyer who is disinterested in the controversy, shall
be independent of the parties, shall have training and experience as an
arbitrator and shall have a demonstrated reputation for fairness and integrity
as an arbitrator. The arbitrator is directed by this Agreement to conduct the
arbitration hearing expeditiously after demand for arbitration has been ﬁled
with the American Arbitration Association. Depositions shall be permitted only
as deemed appropriate by the arbitrator, upon motion of the party seeking
deposition discovery, but shall be limited to no more than two (2) for each
party. The parties to the arbitration will be entitled to conduct document
discovery as deemed appropriate by the arbitrator. The arbitrator will resolve
any discovery disputes. The arbitrator shall have the power to subpoena
documents or parties as provided by law. The award of the arbitrator shall
provide for an allocation among the parties of all costs and expenses of the
arbitration on a basis that is just and equitable under the circumstances and
shall award reasonable attorney’s fees to the prevailing party. The arbitrator
shall have no power to award punitive damages except to the extent authorized by
any applicable statute. Notices of demand for arbitration must be given in
writing to the Parties within a reasonable time after the claim has arisen but
in no event later than the date when institution of legal or equitable
proceedings based on such claim would be barred by the applicable statute of
limitations. The award of the arbitrator shall be in writing, shall be based on
the evidence admitted and the applicable law as determined by the arbitrator and
shall contain a reasoned award for each claim. The award rendered by the
arbitrator is ﬁnal and binding on all parties, and judgment may be entered upon
it by any court of competent jurisdiction.




h.

Any Party may assign its rights and obligations under this Agreement to another
affiliated party with the prior written consent of the other Parties.





--------------------------------------------------------------------------------










12.

Notices.




Any notices required to be given under this Agreement by either party to the
other may be effected in writing by personal delivery, via e-mail, or by mail,
registered or certified, postage prepaid with return receipt requested.  Either
party may change the address by giving written notice in accordance with this
paragraph.  Mailed noticed must be addressed to the parties at the addresses
appearing below:




Flying Eagle Advisors LLC:




Mr. Danny Federhofer

c/o Deborah Smiley

The Verity Law Firm, LLC

2085 Bluestone Drive

St. Charles, MO 63303

Email:  deborahsmiley@veritylawfirm.com




Aquarius PR LLC:




Mr. Michael Davis Lawyer

c/o Gregg Jaclin

Szaferman, Lakind, Blumstein, and Blader, PC

101 Grovers Mill Rd #200,

Lawrenceville, NJ 08648

Email: gjaclin@szaferman.com




Grower’s Supply LLC:




Mr. Bernie Heimos

c/o N.G. Heimos Greenhouses

6627 Rte. 158

Milstadt, IL 62260

Email: bheimos@ngheimos.com











--------------------------------------------------------------------------------










This Agreement will be governed by and construed in accordance with the laws of
the State of Nevada.




Executed at Las Vegas, Nevada, on this, the 18th day of February 2016.







Aquarius PR LLC.

 

Flying Eagle Advisors LLC

 

 

 

 

 

Name:

Michael Davis Lawyer

 

Name:

Danny Federhofer

Title:

El Presidente

 

Title:

Manager, Sr. VP Business Development

Signature:

/s/ Michael Davis Lawyer

 

Signature:

/s/ Danny Federhofer

Date:

2/18/2016

 

Date:

2/18/2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Growers Supply LLC.

 

 

 

 

 

 

 

 

Name:

Bernie Heimos

 

 

 

Title:

President

 

 

 

Signature:

/s/ Bernie Heimos

 

 

 

Date:

2/18/2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 






